IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

M.J., father of J.J., J.J., J.J., and   NOT FINAL UNTIL TIME EXPIRES TO
J.J,                                    FILE MOTION FOR REHEARING AND
                                        DISPOSITION THEREOF IF FILED
       Appellant,
                                        CASE NO. 1D15-2762
v.

FLORIDA DEPARTMENT OF
CHILDREN AND FAMILIES,

     Appellee.
_____________________________/

Opinion filed October 16, 2015.

An appeal from the Circuit Court for Duval County.
David M. Gooding, Judge.

Jeffrey L. Barrett of the Law Office of Jeffrey L. Barrett, P.A., Jacksonville, for
Appellant.

Ward L. Metzger, Department of Children and Families, Jacksonville; Wendie M.
Cooper, Guardian ad Litem Program, Sanford, for Appellee.




PER CURIAM.

       AFFIRMED.

WOLF, THOMAS, and KELSEY, JJ., CONCUR.